DAUKSCH, Judge.
This is an appeal from an order awarding attorney’s fees in a case where an offer of judgment was made, rejected, and the statutory attorney’s fees became available. § 768.79, Fla.Stat.
When the appellant, plaintiff below, offered to settle his case he did so in accordance with the statute. When the defendant city rejected his offer it put itself in jeopardy of having to pay attorney fees if the ultimate judgment was at least 25% greater than the offer. That is what occurred here.
But the court did not give a full award of attorney’s fees, it limited the amount to 25% of the judgment because the sovereign immunity waiver statute says that is the limit. § 768.28(8), Fla.Stat.
Because the government controls absolutely how much it will pay in tort claim cases, we are bound by the statute limiting the award of attorney’s fees. Appellant’s remedy is in the legislature, not the courts.
AFFIRMED.
W. SHARP and THOMPSON, JJ., concur.